Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and entered
into effective November 14, 2016 by and between AMERICA FIRST MULTIFAMILY
INVESTORS, L.P., a Delaware limited partnership (“Borrower”), and BANKERS TRUST
COMPANY (“Bank”).

 

RECITALS

 

 

A.

Borrower and Bank entered into a Credit Agreement dated May 14, 2015, which was
amended by a First Amendment to Credit Agreement dated January 7, 2016, and
further amended by a Second Amendment to Credit Agreement dated February 10,
2016 (as amended, the “Agreement”)(all capitalized terms not otherwise defined
herein are as defined in the Agreement), pursuant to which Bank agreed to
provide certain credit facilities to Borrower on the terms and conditions
contained therein.

 

 

B.

Borrower has requested that Bank consent to certain modifications to the terms
and conditions of the Agreement.  Bank is agreeable to such request on the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby expressly acknowledged, Borrower and Bank agree as follows:

 

 

I.

The terms of the Agreement are modified and amended as hereinafter provided:

 

A.Section 1.2 of Article I of the Agreement is amended by deleting subsection
(c) thereof and replacing it with the following:

 

(c) Market Value Assets.  “Market Value of Assets” shall mean, with reference to
any quarter end, the fair market value of the real estate (Net Fixed Assets
including VIE property net value) of Borrower and its subsidiaries as reported
in Borrower’s 10-Q and 10-K filings or, to the extent such fair market value is
not reported in Borrower’s 10-Q and 10-K filings, the cost basis of such real
estate, and the current market valuation of the bond portfolio (taxable and tax
exempt Mortgage Revenue Bonds, Public Housing Capital Fund Trust, and Mortgage
Backed Securities) of Borrower and its subsidiaries as reported in Borrower’s
10-Q and 10-K filings.  “Market Value of Assets” shall also include Taxable
Bonds and Property Loans Net of Loan Loss Reserve, provided that the total value
of the “Property Loans Net of Loan Loss Reserve” included in the calculation of
the “Market Value of Assets” shall not in the aggregate exceed the lesser of: i)
$25,000,000; or, ii) 5% of the total Market Value of Assets less “Property Loans
Net of Loan Loss Reserve.”  In addition, “Market Value of Assets” shall also
include cash and restricted cash as reported in Borrower’s 10-Q and 10-K
filings, provided that the total value of cash and restricted cash included in
the calculation of “Market Value of Assets” shall not in the aggregate exceed
the principal balance outstanding as of the date of calculation of a line of
credit (separate from the Line of Credit) in the maximum principal amount of
$7,500,000 provided to Borrower by Bank pursuant to a commitment letter dated

1

 

--------------------------------------------------------------------------------

March 14, 2014, as amended as of March 14, 2016 and as further amended as of
November 10, 2016, and evidenced by a Promissory Note in the amount of
$7,500,000 dated November 14, 2016. In addition, “Market Value of Assets” shall
also include 65% of the fair market value as reported in Borrower’s 10-Q and
10-K form filings of any “Vantage Assets”, provided that the total value of any
“Vantage Assets” included in the calculation of the “Market Value of Assets”
shall not in the aggregate exceed the lesser of: i) $80,000,000; or ii) 10% of
the total Market Value of Assets less 65% of the total value of all Vantage
Assets, and further provided that no portion of the value of a particular
Vantage Asset shall be included in “Market Value of Assets” if any loan
associated with the development of such Vantage Asset is in default.

 

B.Section 1.2 of Article I of the Agreement is amended by inserting the
following as subsection (e):

 

(e)Vantage Asset. “Vantage Asset” shall mean an equity investment by Borrower in
an individual Vantage design multi-family housing project developed or under
development by a Vantage LLC company.

 

C.Section 2.1 of Article II of the Agreement is amended by: i) changing the date
in the first sentence of subsection (a) thereof from “May 13, 2017” to “May 13,
2018”; ii) replacing the form of Exhibit 2.1(a)(ii) referenced in the last
sentence of subsection (a) thereof with the form of Exhibit 2.1(a)(ii) attached
to this Amendment; and, iii) changing the date in the fifth sentence of
subsection (c) thereof from “May 14, 2017” to “May 14, 2018.”

 

D.Section 5.3 of Article V of the Agreement is amended by deleting subsection
(c) thereof and replacing it with the following:

 

(c)not later than 45 days after the end of each quarter ending March 31, June
30, and September 30, and not later than 75 days after the end of each quarter
ending December 31, Borrower’s 10-Q or 10-K form, as applicable, which 10-Q or
10-K shall contain a report regarding valuation of, and other information
regarding, Borrower’s assets, including without limitation supporting
information for the valuation of, and project details regarding, each Vantage
Asset, and detail regarding any asset that has been re-classified from one asset
class to another.

 

E.Section 5.3 of Article V of the Agreement is amended by replacing the form of
Exhibit 5.3 referenced in subsection (d) thereof with the form of Exhibit 5.3
attached to this Amendment.

 

II.This Amendment shall be effective as of the effective date set forth above
upon Bank having received an executed original hereof, together with payment to
Bank from Borrower of an extension fee in the amount of $100,000.

 

III.Except as amended hereby, all terms of the Agreement are hereby ratified and
confirmed and remain in full force and effect, the terms of which are
incorporated herein by this reference.  The parties confirm and ratify the Loan
Documents, all certificates executed and delivered to Bank, and all other
documents and actions relating to the obligations referred to in the Agreement,
except as amended hereby.

2

 

--------------------------------------------------------------------------------

 

IV.Borrower represents that, to its knowledge, no Event of Default has occurred
or is occurring under the terms of the Agreement or under any other Loan
Documents, and that no circumstances exist such that but for a lapse of time or
the giving of notice an Event of Default would exist under any such agreements
and that all of the covenants, representations and warranties contained in the
Agreement remain true as of the date hereof except with respect to those which
are made with respect to specified earlier dates.

 

V.The execution, delivery, and effectiveness of this Amendment shall not operate
as a waiver of any right, power, or remedy of Bank under the Agreement or other
Loan Documents, nor constitute a waiver of any provision of the Loan
Documents.  This Amendment shall not affect, alter, amend, or waive any right,
power or remedy of Bank by virtue of any Borrower’s actions or failure to take
certain actions which constitute a default or an Event of Default under the
Agreement or any of the Loan Documents.

 

VI.This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which shall be taken together and constitute
one and the same agreement.  Signatures may be made and delivered by telefax or
other similar method which shall be effective as originals.

 

 

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

 

 

By:

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner

 

By: THE BURLINGTON CAPITAL GROUP, LLC, a Delaware limited liability company, its
general partner

 

 

By:_/s/ Craig S. Allen____________________

 



Craig S. Allen, Chief Financial Officer

 

 

 

BANKERS TRUST COMPANY

 

 

By:__/s/ Donald M. Shiu__________________

Donald M. Shiu, Senior Vice President

 

 

3

 

--------------------------------------------------------------------------------

EXHIBIT 2.1(a)(ii)

 

REVOLVING LINE OF CREDIT NOTE

 

 

$50,000,000November 14, 2016

FOR VALUE RECEIVED, the undersigned AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a
Delaware limited partnership ("Borrower"), promises to pay to the order of
BANKERS TRUST COMPANY ("Bank") at its office at 453 7th Street, Des Moines, Iowa
50309, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifty Million Dollars ($50,000,000), or so much thereof as may
be advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

INTEREST:

(a)Interest.  The interest rate on this Note is subject to change from time to
time based on changes in an independent index which is the 30-Day London
Interbank Offered Rate (LIBOR) as published in the Wall Street Journal (the
“Index”).  The Index is not necessarily the lowest rate charged by Bank on its
loans.  If the Index becomes unavailable during the term of this loan, Bank may
designate a substitute index after notifying Borrower.  Bank will tell Borrower
the current Index rate upon Borrower’s request.  The interest rate change will
not occur more often than once each month on the first day of each
month.  Borrower understands that Bank may make loans based on other rates as
well. Interest on the unpaid principal balance on this Note will be calculated
as described in the “Interest Calculation Method” paragraph using a rate equal
to the Index in effect from time to time plus the Margin (as hereinafter defined
and as it is adjusted from time to time).  NOTICE:  Under no circumstances will
the interest rate on this Note be more than the maximum rate allowed by
applicable law.  

As used herein, the applicable “Margin” shall be determined in accordance with
the following chart (with Senior Debt and Market Value of Assets defined and
calculated in accordance with the terms contained in that certain Credit
Agreement between Bank and Borrower dated May 14, 2015, as amended (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”)):

Senior Debt/Market Value of Assets

Margin

Over 0.70

3.50%

≥ 0.65 but < 0.70

3.00%

< 0.65

2.50%

 

--------------------------------------------------------------------------------

Any change in the applicable Margin resulting from a change in the ratio of
Borrower’s Senior Debt to Market Value of Assets shall be effective as of July 1
(for any change reflected in Borrower’s financial reporting for the period
ending March 31), as of October 1 (for any change reflected in Borrower’s
financial reporting for the period ending June 30), as of January 1 (for any
change reflected in Borrower’s financial reporting for the period ending
September 30), and as of April 1 (for any change reflected in Borrower’s
financial reporting for the period ending December 31).

(b)Interest Calculation Method.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

(c)Payment of Interest.  Interest accrued on this Note shall be payable monthly
on the first day of each month, commencing December 1, 2016.

(d)Default Interest.  From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum equal to three
percent (3%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

(a)Borrowing and Repayment.  Borrower may from time to time during the term of
this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of the Credit Agreement; provided however, that the total outstanding
borrowings under this Note shall not at any time exceed the principal amount
stated above.  The unpaid principal balance of this obligation at any time shall
be the total amounts advanced hereunder by the holder hereof less the amount of
principal payments made hereon by or for any Borrower, which balance may be
endorsed hereon from time to time by the holder.  Each advance hereunder shall
be repaid in accordance with the terms of the Credit Agreement, and with all
outstanding principal and any accrued and unpaid interest due and payable in
full on May 14, 2018.

(b)Advances.  Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
_Craig S. Allen_ or _Chad L. Daffer, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of any deposit account of Borrower, which advances, when so deposited,
shall be conclusively presumed to have been made to or for the benefit of
Borrower regardless of the fact that persons other than those authorized to
request advances may have authority to draw against such account.  The holder
shall have no obligation to determine whether any person requesting an advance
is or has been authorized by Borrower.

                                                    


 

--------------------------------------------------------------------------------

(c)Application of Payments.  Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of the
Credit Agreement.  Any Event of Default under the Credit Agreement shall
constitute an "Event of Default" under this Note.

MISCELLANEOUS:

(a)Remedies.  Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate.  Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees, reasonably expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to any
Borrower or any other person or entity.

(b)Obligations Joint and Several.  Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c)Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of Iowa.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership, its general partner

By:  THE BURLINGTON CAPITAL GROUP, LLC, a Delaware limited liability company,
its general partner

By:                  [EXHIBIT ONLY]                 
Name:   Craig S. Allen

Title:     Chief Financial Officer

 

                                                    


 

--------------------------------------------------------------------------------

 

EXHIBIT 5.3

 

[g201611181911562611212.jpg]

America First Multifamily Investors, L.P. $ in 000’s   As of the Quarter
Ending   / /      Market Value of Assets:    *Cash and Restricted Cash  Mortgage
Rev Bond - in trust/fair value  Mortgage Rev Bond - fair value  Public Housing
Capital Fund Trust-fair value  Mortgage Backed Securities - fair value  Net
Fixed Assets  Taxable Bonds - fair value  #Property  Loans Net of Loan Loss
Reserves  ^Vantage Assets    Total Market Value of Assets (A)    Senior
Debts:    Tender Bond Option (TOB) Financing  TEBS Financings  Net Debt
Financing  Mortgages Payable  Derivative swap, at fair value (balance
sheet)  Total Outstanding Line(s) of Credit  Total Senior Debts (B)    Senior
Debt (B) to Market Value of Assets (A)  Ratio of B divided by A is 75% or Below
%   Off Balance Sheet:  Forward Bond Purchase Commitments (fair
value)  Contingent Liabilities   * Total value of cash and restricted cash as
reported in Company’s 10-Q and 10-k form filings, provided that the total value
of cash and restricted cash shall not in the aggregate exceed the principal
balance outstanding as of the date of calculation of a line of credit (separate
from the Line of Credit) in the maximum principal amount of $7,500,000 provided
to Company by Bankers Trust Company pursuant to a commitment letter dated March
14, 2014, as amended as March 14, 2016 and as further amended as of November 10,
2016, and evidenced by a Promissory Note in the amount of $7,500,000 dated
November 10 2016.  #The total value of the “Property Loans Net of Loan Loss
Reserve” included shall not in the aggregate exceed  the lesser of:  i)
$25,000,000 or ii) 5% of the total Market Value of Assets less “Property Loans
Net of Loan Loss Reserve”.  ^The total value of “Vantage Assets” included shall
be 65% of the fair market value of any Vantage Assets as reported in Company’s
10-Q and 10-k form filings, provided that the total value of any “Vantage
Assets” included shall not in the aggregate exceed the lesser of: i)
$80,000,000; or ii) 10% of the total Market Value of Assets less 65% of the
total value of all Vantage Assets, and further provided that no portion of the
value of a particular Vantage Asset shall be included if any loan associated
with the development of such Vantage Asset is in default.  Supporting
information for the valuation of, and project details regarding, each Vantage
Asset, and details regarding any asset that has been re-classified from one
asset class to another are attached to this Compliance Certificate.  The Company
has caused this Certificate to be executed and delivered by its duly authorized
Chief Financial Officer on ____/___/___.  AMERICA FIRST MULTIFAMILY INVESTORS,
L.P. By: AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware
limited partnership, its general partner By : THE BURLINGTON CAPITAL GROUP, LLC,
a Delaware limited liability company, its general partner    By:  Name:  Title:
Chief Financial Officer

 